
	

113 S179 IS: Gun Trafficking Prevention Act of 2013
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 179
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Kirk) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent gun trafficking. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gun Trafficking Prevention Act of
			 2013.
		2.Firearms
			 trafficking
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					932.Trafficking in
				firearms
						(a)OffensesIt shall be unlawful for any person,
				regardless of whether anything of value is exchanged—
							(1)to ship,
				transport, transfer, or otherwise dispose to a person, 2 or more firearms in or
				affecting interstate or foreign commerce, if the transferor knows or has
				reasonable cause to believe that such use, carry, possession, or disposition of
				the firearm would be in violation of, or would result in a violation of any
				Federal, State, or local law punishable by a term of imprisonment exceeding 1
				year;
							(2)to receive from a
				person, 2 or more firearms in or affecting interstate or foreign commerce, if
				the recipient knows or has reasonable cause to believe that such receipt would
				be in violation of, or would result in a violation of any Federal, State, or
				local law punishable by a term of imprisonment exceeding 1 year;
							(3)to make false
				statements regarding an actual buyer to a licensed importer, licensed
				manufacturer, or licensed dealer, relating to the purchase, receipt, or
				acquisition from a licensed importer, licensed manufacturer, or licensed dealer
				of 2 or more firearms that have moved in or affected interstate or foreign
				commerce; or
							(4)to direct,
				promote, or facilitate conduct specified in paragraphs (1), (2), or (3).
							(b)Gift
				exceptionsSubsection (a) shall not apply to a firearm that
				is—
							(1)lawfully acquired
				by a person to be given to another person not prohibited from possessing a
				firearm under Federal or State law as a gift; or
							(2)lawfully received
				or otherwise acquired by a court-appointed trustee, receiver, or conservator
				for, or on behalf of, an estate or creditor or by a person to carry out a
				bequest, or an acquisition by intestate succession under the laws of the State
				of residence of the person.
							(c)Penalties
							(1)In
				generalAny person who violates, or conspires to violate,
				subsection (a) shall be fined under this title, imprisoned for not more than 20
				years, or both.
							(2)Organizer
				enhancementIf a violation of subsection (a) is committed by a
				person in concert with 5 or more other persons with respect to whom such person
				occupies a position of organizer, a supervisory position, or any other position
				of management, such person may be sentenced to an additional term of
				imprisonment of not more than 5 consecutive years.
							(d)DefinitionsIn
				this subsection—
							(1)the term
				actual buyer means the individual for whom the firearm is being
				purchased, as described in paragraph (1)(C); and
							(2)the term
				term of imprisonment exceeding 1 year does not include any offense
				classified by such jurisdiction as a misdemeanor and punishable by a term of
				imprisonment of 2 years or
				less.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						932. Trafficking in
				firearms.
					
					.
			(c)Directive to
			 the sentencing commission
				(1)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, the United States Sentencing Commission shall review
			 and, if appropriate, amend the Federal sentencing guidelines and policy
			 statements applicable to persons convicted of offenses under section 932 of
			 title 18, United States Code (as added by subsection (a)).
				(2)RequirementsIn
			 carrying out this section, the Commission shall—
					(A)review the
			 penalty structure that the guidelines currently provide based on the number of
			 firearms involved in the offense and determine whether any changes to that
			 penalty structure are appropriate in order to reflect the intent of Congress
			 that such penalties reflect the gravity of the offense; and
					(B)review and amend,
			 if appropriate, the guidelines and policy statements to reflect the intent of
			 Congress that guideline penalties for violations of section 932 of title 18,
			 United States Code, and similar offenses be increased substantially when
			 committed by a person who is a member of a gang, cartel, organized crime ring,
			 or other such enterprise or in concert with another person who is a member of a
			 gang, cartel, organized crime ring or other such enterprise.
					
